
	

113 HJ 20 IH: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures with respect to elections.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 20
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. McGovern (for
			 himself, Ms. Pingree of Maine,
			 Mr. Capuano,
			 Mr. Cohen,
			 Mr. Cicilline,
			 Mr. Holt, Mr. Michaud, Mr.
			 DeFazio, Mr. Langevin, and
			 Ms. Shea-Porter) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to contributions and expenditures with respect to
		  elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.To advance the fundamental principle of
				political equality for all, Congress shall have power to regulate the raising
				and spending of money and in-kind equivalents with respect to Federal
				elections, including through setting limits on—
						(1)the amount of
				contributions to candidates for nomination for election to, or for election to,
				Federal office; and
						(2)the amount of
				expenditures that may be made by, in support of, or in opposition to such
				candidates.
						2.To advance the fundamental principle of
				political equality for all, a State shall have power to regulate the raising
				and spending of money and in-kind equivalents with respect to State elections,
				including through setting limits on—
						(1)the amount of
				contributions to candidates for nomination for election to, or for election to,
				State office; and
						(2)the amount of
				expenditures that may be made by, in support of, or in opposition to such
				candidates.
						3.Congress shall have power to implement and
				enforce this article by appropriate
				legislation.
					.
		
